Citation Nr: 0923849	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-42 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1969 to August 1973.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  Original jurisdiction now resides in 
the RO in Boston, Massachusetts.

Procedural history

Service connection for bilateral hearing loss was initially 
denied by the RO in a July 1974 rating decision, which the 
Veteran did not appeal.  

The Veteran attempted to reopen his claim in August 2003.  
The RO denied his claim in the above-referenced April 2004 
rating decision.  The Veteran disagreed and subsequently 
perfected an appeal as to that issue.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In an August 2007 decision, the Board determined that new and 
material evidence sufficient to reopen the Veteran's 
bilateral hearing loss claim had been submitted.  
Accordingly, the Board reopened the Veteran's claim and 
remanded it to the agency of original jurisdiction (AOJ) for 
further evidentiary development.  Such was achieved.  The VA 
Appeals Management Center (AMC) denied the Veteran's claim in 
a March 2009 supplemental statement of the case (SSOC).  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.  


Clarification of issues on appeal

The Board is aware that the Veteran originally claimed 
entitlement to service connection for bilateral hearing loss.  
Up to this point, the Veteran's medical history was identical 
for both ears, as noted in the Board's August 2007 decision.  
However, based upon recent VA examination findings, which 
make crucial distinctions between the Veteran's right and 
left ear hearing loss, the Board finds it necessary to 
bifurcate the issue.  

Issues not on appeal

As was noted in the Board's August 2007 decision, the RO 
granted the Veteran's claim of entitlement to an increased 
disability rating for service-connected otitis media with 
perforated ear drum, right ear in a January 2005 rating 
decision.  
A 10 percent disability rating was assigned, effective August 
20, 2003. To the Board's knowledge, the Veteran has not 
disagreed with any aspect of that decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In August 2007, the Board remanded the Veteran's claim of 
entitlement to service connection for left ear otitis media 
for further evidentiary development.  The RO subsequently 
granted the Veteran's claim in a March 2009 rating decision.  
Accordingly, the claim is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that a 
medical nexus exists between the Veteran's service-connected 
otitis media and his currently diagnosed left ear hearing 
loss.

2.  The competent medical evidence of record does not support 
a finding that right ear hearing loss currently exists for VA 
purposes.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss is proximately due to 
his service-connected otitis media.  38 C.F.R. §3.310 (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for left 
ear and right ear hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

As noted above, in August 2007, the Board remanded the 
Veteran's hearing loss claim in order to afford the Veteran a 
VA medical examination.  The AOJ was then to readjudicate the 
Veteran's service connection claim.

The record reveals that the AOJ afforded the Veteran VA 
examinations in September 2008 and November 2008.  The AMC 
subsequently readjudicated the Veteran's claim in a March 
2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 3, 2003, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from VA Medical Centers.  The Veteran was also 
advised in the letter that a VA examination would be provided 
if necessary to decide his claims.  With respect to private 
treatment records, the November 2003 letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter was a copy of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
such so that the RO could obtain private records on his 
behalf.  

The November 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original letter]

An April 3, 2007 VCAA notice letter informed the Veteran  "If 
you have any information or evidence that you have not 
previously told us about or given to us,
 . . . please tell us or give us that evidence now."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  In any event, 
however, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the Veteran to 
provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an April 3, 2007 letter from the RO.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the April 2007 Dingess letter, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claim was readjudicated 
in the March 2009 supplemental statement of the case (SSOC), 
after the Veteran submitted more evidence.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records and VA 
outpatient treatment records have been associated with the 
claims folder.  Additionally, the Veteran was afforded fee-
based QTC audiological examinations in December 2003 and 
December 2004, and VA audiological examinations in September 
and November 2008. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and 
testified before the undersigned in April 2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).    

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

1.  Entitlement to service connection for left ear hearing 
loss.  

Analysis

Although the Veteran has not specifically claimed entitlement 
to service connection for left ear hearing loss on a 
secondary basis, such may be inferred based on his 
presentation, which includes reference to otitis media.  
Significantly, as was described in the Introduction the 
Veteran's claim of entitlement to service connection for left 
ear otitis media was very recently granted in a March 2009 
AMC rating decision.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  

It is undisputed that the Veteran currently manifests left 
ear hearing loss.              See the September 2008 VA 
examiner's report, page 4 [noting mild hearing loss through 
3000 Hz with conductive components at 500 and 1000 Hz sloping 
to a moderately-severe to severe SNHL (sensorineural hearing 
loss)].  Indeed, audiometric testing showed puretone 
threshold values for the Veteran's left ear as follows: 50 dB 
at 500 Hz; 45 dB at 1000 Hz; 30 dB at 2000 Hz; 35 dB at 3000 
Hz; and 55 dB at 4000 Hz.  See id., page 3.  Accordingly, 
hearing loss as defined under 38 C.F.R. § 3.385 is shown, and 
Wallin element (1) is satisfied.  

Additionally, the Veteran is currently service-connected for 
left ear otitis media.  Accordingly, Wallin element (2), 
existence of a service-connected disability, is also met.  

Finally, with respect to Wallin element (3), medical nexus, 
the November 2008 VA examiner noted that the Veteran had 
"mixed" hearing loss in his left ear, including both 
conductive and sensorineural components.  See the November 
2008 VA examiner's report, page 2.  Pertinently, the November 
2008 VA examiner concluded that because the Veteran's hearing 
has fluctuated over the years, the "conductive component of 
the hearing loss is caused by otitis media . . . ."  
Crucially, there is no medical evidence of record to the 
contrary.   

Accordingly, Wallin element (3), and thus all elements, have 
been met.  The benefit sought on appeal is granted.

Because the Board has determined that service connection for 
left ear hearing loss is warranted on a secondary basis, the 
Board need not adjudicate the Veteran's left ear hearing loss 
claim on a direct basis, as such analysis is rendered moot by 
the allowance. 

2.  Entitlement to service connection for right ear hearing 
loss.

Relevant law and regulations

Current disability

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].



Analysis

The Veteran asserts that his claimed right ear hearing loss 
pre-existed his entry into military service, and worsened as 
a result of service.  Implicit in his claim is the contention 
that he has a current right ear hearing loss disability for 
VA purposes.  

As noted above, the determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. § 
3.385 (2008).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran has undergone three hearing tests during the 
course of his current appeal.  The following chart shows the 
puretone thresholds in decibels for the Veteran's right ear:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
QTC Exam
12/1/03
35 
25 
20 
25 
20 
QTC Exam
12/23/04
25
25
20
20
25
VA Exam
9/25/08
30
25
15
10 
20

Maryland CNC results were 100 percent for the right ear at 
each evaluation.

Based on these audiological findings, the Veteran fails to 
meet the puretone thresholds necessary to evidence a current 
right ear hearing disability for VA purposes.  There is no 
competent medical evidence to the contrary [i.e., that the 
Veteran has a level of right ear hearing loss consistent with 
that defined in 38 C.F.R. § 3.385].   

The Board is aware of, and does not disagree with, the 
Veteran's contentions regarding the existence of hearing 
loss.  The audiology reports do in fact show that the Veteran 
does experience some hearing loss.  However, the level of his 
disability does not meet the threshold established by  38 
C.F.R. § 3.385.

The Board notes that the Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support 
of his claim; he has not done so.                 See 
38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

Accordingly, the preponderance of the medical evidence is 
against the Veteran's claim of entitlement to service 
connection for right ear hearing loss, as no current 
disability exists for VA purposes.  The benefit sought on 
appeal is therefore denied. 


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


